NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           AUG 03 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
ROCKY BIXBY; LAWRENCE                            Nos. 15-35702
ROBERTA; RONALD BJERKLUND;                            15-35801
CHARLES ELLIS; MATTHEW
HADLEY; COLT CAMPREDON; VITO                     D.C. No. 3:09-cv-00632-PK
PACHECO; BRIAN HEDIN; CHARLES
SEAMON; AARON ST. CLAIR; BYRON
GREER; JASON ARNOLD,                             MEMORANDUM*

              Plaintiffs-Appellees,

 v.

KBR, INC.; KELLOGG, BROWN &
ROOT SERVICE, INC.,

              Defendants-Appellants.


                    Appeal from the United States District Court
                              for the District of Oregon
                    Paul J. Papak II, Magistrate Judge, Presiding

                            Submitted April 22, 2016**
                             San Francisco, California



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: W. FLETCHER and HURWITZ, Circuit Judges, and WALTER,***
District Judge.

      We have jurisdiction under 28 U.S.C. § 1291 because the district court’s

dismissal of this case was a “final decision.” This Court’s previous decision held

that the United States District Court for the District of Oregon lacked personal

jurisdiction over Defendants. Bixby v. KBR, Inc., 603 F. Appx. 605 (9th Cir. 2015)

(mem.). That decision vacated the district court’s judgment. See, e.g., Orff v.

United States, 358 F.3d 1137, 1149–50 (9th Cir. 2004) (“[T]he district court never

had jurisdiction to issue its rulings on the merits . . . . We must therefore vacate as

nullities the district court’s rulings.”). Accordingly, this appeal is governed by

Federal Rule of Appellate Procedure 39(a)(4). Because this Court has not ordered

the taxation of the costs for which Defendants sought an award in the district court,

the district court was correct to deny the motion for costs.

      The motion to strike is denied as moot.

      AFFIRMED.




         ***
            The Honorable Donald E. Walter, United States District Judge for the
Western District of Louisiana, sitting by designation.
                                            2